Order filed April 24, 2015




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00920-CR
                                 ____________

                   RONNIE HOYT ROYSTON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1354573

                                   ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Defense Exhibit 1, a
DVD.
      The clerk of the 178th District Court is directed to deliver to the Clerk of this
court the original of Defense Exhibit 1, a DVD, on or before, May 04, 2015. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of Defense Exhibit 1, a DVD, to the
clerk of the 178th District Court.



                                              PER CURIAM